8 N.Y.3d 841 (2007)
LESLEE FERRERO, Individually and as Administratrix of PETER FERRERO, Deceased, Appellant,
v.
BEST MODULAR HOMES, INC., Defendant and Third-Party Plaintiff-Respondent, and
LAWN RANGER, Doing Business as K.O. PROPERTY MANAGEMENT, et al., Defendants and Third-Party Defendants.
Court of Appeals of the State of New York.
Submitted December 11, 2006.
Decided January 16, 2007.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.